     Case: 1:20-cv-00729-MRB Doc #: 1 Filed: 09/15/20 Page: 1 of 3 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                      CINCINNATI

MARTIN WOODALL,
                                                              Case No.: 1:20-cv-729
       Plaintiff,

v.

AMERICAN ELECTIC POWER
COMPANY, INC.,

      Defendant.
________________________________________/

                                          COMPLAINT

       NOW COMES Plaintiff, by and through counsel undersigned, O'BRYAN BAUN

KARAMANIAN, complaining against Defendant as follows:

       1.      Jurisdiction and venue lie in this action, Defendant conducting business within this

forum's boundaries.

       2.      Jurisdiction is founded under the Jones Act (46 USCA 30104) for negligence, and

under the General Maritime Law for unseaworthiness, maintenance and cure.

       3.      At all times material to issues herein Plaintiff served as an employee of Defendant

serving as a crewmember aboard its vessels, with all acts and/or omissions giving rise to this action

occurring in the course of Plaintiff's employment in the service of his ship.

       4.      On or about August 1 or 2, 2019, Plaintiff was ordered to handle certain 80lb. plus

wires on a barge by himself when because of said failure to provide a safe place to work, inadequate

assignment of crewmembers, and the unseaworthiness of the vessel, i.e., insufficiently manned

and handling too heavy of a load alone, he was injured.
     Case: 1:20-cv-00729-MRB Doc #: 1 Filed: 09/15/20 Page: 2 of 3 PAGEID #: 2




        5.      Defendant’s tortious acts aforesaid caused or contributed to Plaintiff's damages,

inter alia, as follows:

                          a.   Pain and suffering, past future;

                          b.   Mortification, humiliation, fright shock and embarrassment;

                          c.   Loss of earnings and earning capacity;

                          d.   Hospital, pharmaceutical and other cure expenses;

                          e.   Aggravation of prior condition, if any there be;

                          f.   Inability to engage in social, recreational, and other pursuits
                               previously enjoyed;

                          g.   Mental anguish;

                          h.   Found;

                          i.   Maintenance, cure, and/or attorney fees.

        WHEREFORE, Plaintiff demands trial by jury and judgment against Defendant, together

with interest, costs, attorney fees and expenses, all to be methodically adjusted upwards during the

pendency of this cause.


                                              O'BRYAN BAUN KARAMANIAN

                                              /s/ Kirk E. Karamanian
                                              KIRK E. KARAMANIAN (P52955)
                                              Attorneys for Plaintiff
                                              40l S. Old Woodward, Suite 463
                                              Birmingham, MI 48009
                                              248.258.6262, 248.258.6047
                                              kkaramanian@obryanlaw.net




                                                 2
     Case: 1:20-cv-00729-MRB Doc #: 1 Filed: 09/15/20 Page: 3 of 3 PAGEID #: 3




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                   CINCINATTI

MARTIN WOODALL,
                                                       Case No.: 1:20-cv-729
      Plaintiff,

v.

AMERICAN ELECTRIC POWER
COMPANY, INC.,

      Defendant.
________________________________________/

                           DEMAND FOR TRIAL BY JURY

      NOW COMES Plaintiff by and through counsel undersigned, O'BRYAN BAUN

KARAMANIAN, and hereby demands trial by jury in the above-referenced cause of action.




                                         O'BRYAN BAUN KARAMANIAN

                                         /s/ Kirk E. Karamanian
                                         KIRK E. KARAMANIAN (P52955)
                                         Attorneys for Plaintiff
                                         40l S. Old Woodward, Suite 463
                                         Birmingham, MI 48009
                                         248.258.6262, 248.258.6047
                                         kkaramanian@obryanlaw.net




                                            3
